Case 0:14-cv-62697-RNS Document 221 Entered on FLSD Docket 08/21/2020 Page 1 of 6



                            United States District Court
                                      for the
                            Southern District of Florida

   Gatearm Technologies, Inc.,           )
   Plaintiff,                            )
                                         )
   v.                                    ) Civil Action No. 14-62697-Civ-Scola
                                         )
   Access Masters, LLC, and Blacksky     )
   Technologies, Inc. Defendants.        )

           Order Adopting Magistrate’s Report and Recommendation
         This matter was referred to United States Magistrate Judge Alicia M.
  Otazo-Reyes for a report and recommendation on the Plaintiff’s motion to reopen,
  for an order to show cause why Defendants should not be held in contempt, and
  to enforce the consent judgment (Mot., ECF No. 59). Judge Otazo-Reyes
  recommends that the motion for contempt be denied and the motion to enforce
  be denied. (ECF No. 202.) The Plaintiff Gatearm Technologies, Inc. (“Gatearm”)
  filed objections to the report (ECF No. 207), to which the Defendants Access
  Masters, LLC (“Access Masters”), Blacksky Technologies, Inc. (“Blacksky”), and
  Gatearms.com, LLC (“Gatearms”) responded (ECF No. 211). Gatearm also filed a
  motion to strike portions of the Defendants’ response that raised new arguments
  and evidence outside the scope of the report and the objections. (ECF No. 217.)
  For the reasons set forth below, the Court grants in part and denies in part the
  Plaintiff’s motion to strike the Defendants’ response (ECF No. 217), and it
  affirms and adopts Magistrate Judge Otazo-Reyes’s report and
  recommendation. (ECF No. 202.)

        1. Background
         This case involves claims of patent infringement of two patents (8,845,125
  (’125 patent) and 9,157,200 (’200 patent)) for LED arms for vehicle and
  pedestrian traffic gates. (See Second Am. Compl., ECF No. 36.) The Plaintiff
  provides access control products, including LED gate arms, and is the owner of
  the ’125 and ’200 patents. Essentially, the Plaintiffs’ gate arms feature small
  outer cavities on either side that serve as housings for strips of LED lights. The
  Defendant Access Masters, LLC (“Access Masters”) competes with the Plaintiff in
  the marketing and distribution of security products, including LED gate arms.
  The Defendants Blacksky Technologies, Inc. (“Blacksky”) and Gatearms.com
  distribute Access Masters products. The Plaintiff alleges that the Defendants
  collectively infringed the ’125 and ’200 patents by manufacturing and selling a
Case 0:14-cv-62697-RNS Document 221 Entered on FLSD Docket 08/21/2020 Page 2 of 6



  similar LED gate arm. The design at issue is depicted as follows in the ’125 and
  ’200 patents:




                    (Fig. 7)                                   (Fig. 9)
  The Defendants’ accused product, which the Plaintiff contends infringed its
  patents is pictured below:




        The parties participated in mediation and settled this case in early 2016.
  (See ECF No. 52.) Following the parties’ settlement, the Court entered a consent
  decree that permanently enjoins the Defendants from “manufacturing,
Case 0:14-cv-62697-RNS Document 221 Entered on FLSD Docket 08/21/2020 Page 3 of 6



  advertising, marketing, distributing, selling, offering to sell, importing or
  exporting the accused ‘LED Arm for a Gate’ or any vehicle barrier system with
  an illuminating gate arm that would infringe any valid and enforceable claim” of
  the ’125 or ’200 patents. (ECF No. 53.) Thus, the Court did not have an
  opportunity to engage in any substantive analysis of the patents, or otherwise
  determine whether an infringement occurred. After entry of the consent decree,
  the Court closed this case.
         Less than nine months later, the Plaintiff filed its motion to reopen, in
  which it contends that the Defendants are in contempt of the consent decree
  because they have released a new product that infringes upon the ’125 and ’200
  patents, and therefore, violates the consent decree. The Defendants’ new product
  appears below:




  Judge Otazo-Reyes held a status conference on the Plaintiff’s motion, during
  which the parties agreed that prior to determining the issue of contempt, the
  Court would have to determine the issue of infringement. (ECF No. 78.)
  Accordingly, Judge Otazo-Reyes set a Markman hearing. (Id.)
        During the Markman hearing, Judge Otazo-Reyes heard argument
  regarding the claim terms that the parties dispute. The parties agreed with Judge
  Otazo-Reyes’s assessment that only two particular phrases appearing in Claims
  1, 2, and 3 of the ’125 patent require construction—“first upper sidewall
  including a terminating end” and “first lower sidewall including a terminating
  end.” The Court adopted Judge Otazo-Reyes’s recommendation that it adopt the
Case 0:14-cv-62697-RNS Document 221 Entered on FLSD Docket 08/21/2020 Page 4 of 6



  Defendants’ proposed claim construction. (See R. & R., ECF No. 95 at 9-10)
  because it is consistent with the “customary and ordinary meaning” standard
  applicable in patent claim construction. (Id. at 10.) The Court determined that
  the following claim construction applies:
   Claim language             Construction

   “first upper sidewall       The upper half of the first side surface, extending
   including a terminating     from the convex top to its terminal end located at
   end”                        the first opening.

   “first lower sidewall       The lower half of the first side surface, extending
   including a terminating     from the convex bottom to its terminal end located
   end”                        in the first opening.


  (Order adopting R&R, ECF No. 99.)
         Following the adoption of the patent claim construction, Magistrate Judge
  Otazo-Reyes oversaw the completion of discovery on the issue of infringement
  and held an evidentiary hearing on the motion for contempt. (ECF No. 22 at 6.)
  Judge Otazo Reyes made a number of findings of fact following that evidentiary
  hearing (Id. at 8-29.) Ultimately, Magistrate Judge Otazo-Reyes recommends that
  the Court deny Gatearm’s motion for contempt and deny its motion to enforce
  the consent decree because the Defendants did not infringe on Gatearm’s patent
  in violation of the consent decree.
        2. Legal Standards
          “In order to challenge the findings and recommendations of the magistrate
  judge, a party must file written objections which shall specifically identify the
  portions of the proposed findings and recommendation to which objection is
  made and the specific basis for objection.” Macort v. Prem, Inc., 208 F. App’x 781,
  783 (11th Cir. 2006) (quoting Heath v. Jones, 863 F.2d 815, 822 (11th Cir.1989))
  (alterations omitted). The objections must also present supporting legal
  authority. Once a district court receives “objections meeting the specificity
  requirement set out above,” it must “make a de novo determination of those
  portions of the report to which objection is made and may accept, reject, or
  modify in whole or in part, the findings or recommendations made by the
  magistrate judge.” Macort, 208 F. App’x at 783-84 (quoting Heath, 863 F.2d at
  822) (alterations omitted). To the extent a party fails to object to parts of the
  magistrate judge’s report, those portions are reviewed for clear error. Id. at 784
  (quoting Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir.1999)). A court,
  in its discretion, need not consider arguments that were not, in the first instance,
Case 0:14-cv-62697-RNS Document 221 Entered on FLSD Docket 08/21/2020 Page 5 of 6



  presented to the magistrate judge. Williams v. McNeil, 557 F.3d 1287, 1291 (11th
  Cir. 2009).
        3. Analysis
                Before considering the report and recommendations, the Court will
  briefly address the motion to strike. The motion to strike the Defendants’
  response (ECF No. 217) is granted in part and denied in part. The motion is
  granted with respect to the Defendants’ argument that paragraph four of the
  settlement agreement exempts them from liability because this argument was
  not presented to the magistrate judge, and a court, in its discretion, need not
  consider arguments that were not, in the first instance, presented to the
  magistrate judge. Williams v. McNeil, 557 F.3d 1287, 1291 (11th Cir. 2009). The
  Court will consider the rest of the Defendants’ response.
         Gatearm objects to Magistrate Judge Otazo-Reyes’s report primarily
  because (1) the report misapplies the contempt proceeding standard and (2) the
  report disregards the ‘200 patent from the analysis. The Court will address each
  of these objections in turn. 1
         First, Gatearm agrees that Judge Otazo-Reyes’s report quotes the correct
  legal standard from TiVo, but it nevertheless argues that the report fails to apply
  that standard correctly. 646 F.3d at 882-883. According to Gatearm, the report
  does not compare the original product and the new product to determine whether
  the differences are colorable, and instead compares the new product to the
  patent. Specifically, Gatearm identifies a portion of the report that described the
  figures from the patent, or “Figures 6 and 7,” as “particularly relevant.” (ECF No.
  202 at 6.) Gatearm misconstrued the report’s reference to the figures. In the
  statement of facts, the Court stated that “Figures 6 and 7 are particularly
  relevant to the Court’s claims constructions Order” and explicitly cites the Court’s
  prior order adopting Judge Otazo-Reyes’s report and recommendation on claim
  construction, (ECF No. 101). Indeed, the report examines the differences between
  the enjoined gate arm and the new gate arm, and it determined that the
  differences between the two are significant. (ECF No. 202 at 30-31.)
         Second, the Plaintiff’s objection that the report disregards the ’200 patent
  is incorrect. As stated above, the report correctly applies Tivo by comparing the
  new gate arm to the enjoined gate arm and finding that there were significant
  differences between the two products. 646 F.3d at 882. The analysis should


        1 To the extent the Court did not address each of Gatearm’s objections, a
  decisionmaker need not specifically address and reject every argument raised by
  one of the parties. Guice v. Postmaster General, U.S. Postal Service, 718 Fed.
  App’x 792, 795 (11th Cir. 2017).
Case 0:14-cv-62697-RNS Document 221 Entered on FLSD Docket 08/21/2020 Page 6 of 6



  focus on those aspects of the accused product “that were previously alleged to
  be, and were a basis for, the prior finding of infringement.” Id. The report’s
  analysis focuses on the differences between the products and is not a typical
  patent infringement analysis. Therefore, the report’s analysis does not frequently
  reference either patent. The report does not, however, ignore the ’200 patent. The
  report recounts Dr. Rice’s testimony regarding both patents. Specifically, the
  report states that Dr. Rice testified that the novel feature of both patents is the
  cradle for the LED strip and the various terms used to describe what restrains
  the LED light strip within the opening. (ECF No. 202 at 16.)
         In sum, the Court grants in part and denies in part the Plaintiff’s motion
  to strike the Defendants’ response (ECF No. 217), and it affirms and adopts
  Magistrate Judge Otazo-Reyes’s report and recommendation. (ECF No. 202.) The
  motion to reopen is granted nunc pro tunc. The Motion for contempt and to
  enforce (ECF No. 59) is denied.

        Done and ordered in chambers, at Miami, Florida, on August 21, 2020.



                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
